—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Queens County (Smith, J.), dated August 18, 1994, which denied their motion for leave to amend their answer to add three counterclaims.
Ordered that the order is affirmed, with costs.
The court properly denied the defendants’ motion for leave to amend their answer to assert three counterclaims against the plaintiff-father for contribution and/or indemnification. The defendants’ proposed amended answer failed to allege "the type of affirmative conduct needed by a parent to remove this case from the general rule that mere negligent supervision of a child is not actionable” (Navaro v Ieraci, 214 AD2d 713, 714). Bracken, J. P., O’Brien, Ritter, Friedmann and Goldstein, JJ., concur.